Citation Nr: 0615116	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-22 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
vestibular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1983 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in August 2003, and a 
substantive appeal was received in August 2003.  

At the time of the most recent VA examination which was 
conducted in September 2004, the examiner was unable to 
determine what the etiology of the veteran's reported 
symptomatology was.  He indicated that the veteran might have 
a psychiatric disorder.  Service connection is not in effect 
for any psychiatric disorder.  The matter of a possible claim 
of service connection for psychiatric disability is hereby 
referred to the RO for clarification and any necessary 
action.   


FINDINGS OF FACT

1.  The current 30 percent rating for the veteran's 
vestibular disorder is the highest available scheduler rating 
under Code 6204. 

2.  The veteran's service-connected vestibular disorder is 
productive of complaints of dizziness and staggering, but 
there is no objective evidence of service-connected 
disability which would warrant a rating in excess of 30 
percent by analogy under other diagnostic criteria applicable 
to the service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for vestibular disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic 
Code 6204 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2004 and 
March 2006 VCAA letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the July 2004 and March 2006 VCAA 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
The Board believes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for increased ratings.  To the extent 
that the March 2006 letter may have been inadequate with 
regard to notice as to effective dates, since the 
preponderance of the evidence is against a higher rating in 
this case, any questions as the types of evidence necessary 
to establish effective dates for the disability on appeal are 
moot.  The appellant's status as a veteran has not been at 
issue.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA, Social 
Security and private treatment records have been obtained.  
The veteran has been afforded appropriate VA examinations and 
medical opinions have been obtained.  The requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant. 


Criteria and Analysis

Service connection has been granted for dizzy spells of an 
unknown etiology.  The competent evidence of record 
demonstrates that numerous health care professionals have not 
been able to ascertain the exact nature of the veteran's 
service-connected disability associated dizzy spells.  The 
regulations provide that, if a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).

The veteran's disability has been rated assigned 30 percent 
disabling by analogy under Diagnostic Code 6204, peripheral 
vestibular disorders.  38 C.F.R. § 4.87.  Under Diagnostic 
Code 6204, a maximum 30 percent rating is assigned for 
dizziness and occasional staggering, while a 10 percent 
rating is assigned for occasional dizziness.  Objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code.  Hearing impairment or 
suppuration shall be separately rated and combined.  

The Board notes the veteran is already receiving the 
schedular maximum under Diagnostic Code 6204.  There is no 
competent evidence of record indicating that the veteran 
experiences any hearing loss or suppuration associated with 
his service connected disability.  

The Board finds that there is no other appropriate Diagnostic 
Code, which is closely related by functions affected, 
symptomatology, and anatomical location, which matches the 
veteran's reported symptomatology.  38 C.F.R. § 4.20.

Diseases of the heart (Diagnostic Codes 7000-7020) provide 
rating criteria which encompasses syncopal episodes as well 
as dizziness.  However, these Diagnostic Codes are rated on 
the evaluation METs (metabolic equivalent) which brings on 
the specific symptomalogy.  In the current case, the veteran 
has indicated that his reported dizziness and syncopal 
episodes are not related to exertion.  The Board finds this 
rating criteria does not provide a better evaluation, by 
analogy, for the veteran's symptomalogy when compared with 
Diagnostic Code 6204.  Furthermore, there is no competent 
evidence of record which indicates in any way that the 
veteran's service-connected disability is related to cardiac 
problems.  The examiner who conducted the September 2003 VA 
heart examination opined that there was no evidence of record 
suggestive of current or past cardiac disease.  

The Board finds that a rating of the service-connected 
disability under the Diagnostic Codes pertaining to epilepsy 
is also inappropriate.  38 C.F.R. § 4.121 provides that to 
warrant a rating for epilepsy, the seizures must be witnessed 
or verified at some time by a physician.  38 C.F.R. § 4.121.  
In the current case, there has been no requisite observation 
of a seizure.  In fact, it has specifically been determined 
that the veteran does not have epilepsy and this is based on 
periods of observation in May 1991 to determine if, in fact, 
he did experience this disability.  The Board finds a rating 
cannot be assigned under Diagnostic Codes 8910 through 8914.  

The Board notes that the examiner who conducted the December 
2002 VA epilepsy and narcolepsy examination determined that 
he could not arrive at a clear diagnosis based on his 
evaluation.  The examiner further noted that seizure disorder 
was a clinical diagnosis which could not be excluded based on 
a normal electroencephalogram (EEG).  He suggested a long 
term monitoring by EEG and holter monitor to capture one of 
the veteran's reported events.  The Board further notes, 
however, that this examiner did not report that he had 
reviewed the claims file.  Testing conducted at West Haven 
VAMC in 1991 resulted in an opinion that the veteran did not 
have epileptic symptomatology.  A hospitalization summary 
indicates that the veteran was hospitalized for 12 days in 
May of 1991 for observation.  The veteran alleged that he 
experienced three spells during this time.  Significantly, 
there was no objective evidence of any of the spells.  EEG's 
were within normal limits.  All complaints were subjective 
only.  There was no loss of consciousness recorded.  There 
was absolutely no objective evidence of the veteran's alleged 
spells.  

The veteran has alleged that he experiences occasional loss 
of consciousness which he also attributes to his dizzy 
spells.  Significant to this decision is the fact that there 
is absolutely no objective evidence of record documenting 
that the veteran has ever experienced a loss of 
consciousness.  The Board notes the examiner who conducted 
the most recent VA examination in September 2004, had 
reviewed the evidence in the claims files and specifically 
observed that, while exhaustive medical work-ups and an 
observation period failed to determine the cause of the 
veteran's complaints, the same records also failed to 
substantiate any of the complaints.  The examiner noted that, 
in the 18 years of syncopal episodes reported by the veteran, 
there was not one single report of hospitalization, injury or 
as little as a blue mark from a fall, which would be expected 
from a syncopal episode.  The examiner specifically observed 
that people cannot continue to stand while they are having a 
syncopal episode.  The examiner concluded that additional 
hospitalization for observation would most likely have zero 
results since, in the 20 years of observation and reports, 
there was not one single episode which was actually 
substantiated and documented.  He also opined that, since 
there was no progression of the condition and no objective 
evidence of any pathology on multiple tests, it was safe to 
state that the veteran did not have seizure disorder.  The 
examiner found that the veteran also did not have cardiac 
problems or any arrhythmias.  This examiner also opined that 
the veteran did not have labyrinthitis.  As noted in the 
introduction, it was his opinion that the veteran had a 
psychiatric problem which could be somatization disorder, 
conversion disorder or malingering but he was uncertain of 
which one.  However, service connection is not in effect for 
a psychiatric disorder.  

The Board further finds that there is evidence of record 
indicating that the symptomalogy reported by the veteran is 
not as disabling as the veteran has indicated.  The veteran 
has alleged that he experiences loss of consciousness as a 
result of his disability and, at times has reported that he 
was unable to drive.  In May 1992, the veteran reported that 
he was unable to drive a car as he felt he was unsafe.  
However, at the time of the October 2002 Social Security 
examination, he reported that he habitually drives.  Another 
record from Social Security indicated the veteran reported 
that he enjoyed driving quite a bit.  Furthermore, the 
veteran has submitted a log of dizzy spells and loss of 
consciousness which purportedly documents his symptomatology 
from January 2003 to September 2003.  Within this document, 
are references to problems the veteran had while driving 
several times in February 2003.  Thus, by his own reports, 
the veteran indicates that he continued to drive.  The Board 
finds that, if a person was experiencing the symptomalogy 
reported by the veteran (specifically intermittent loss of 
consciousness for up to one and one half hours), they would 
not drive.  In an April 1991 statement, the veteran alleged 
that he had been crossing a field, passed out part way across 
and woke up 1 1/2 hours later.  He further alleged that he had 
had money taken from him during a spell while riding on the 
subway.  However, there is no indication that the veteran has 
changed his lifestyle as a result of his reported 
symptomatology.  The veteran informed a Social Security 
examiner that he would take one and one half hour walks in 
the woods.  Again, this reported activity is not in line with 
someone who reportedly experiences dizziness and syncopal 
episodes.  This evidence leads the Board to place reduced 
probative value on the veteran's self-reported 
symptomatology.  

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the service-connected dizziness of uncertain 
etiology has not required frequent periods of 
hospitalizations other than for a determination as to the 
cause of the disability for VA purposes, and there is no 
evidence that it has it resulted in marked interference in 
employment as to render impracticable the application of 
regular schedular standards.  38 C.F.R. § 3.321(b). 

A May 2004 Social Security decision indicates that found the 
veteran unemployable indicates that the veteran was claiming 
at that time that his disability began in January 2001 and 
was due to both syncopal episodes and due to sleep apnea.  
While there is objective evidence of record of the presence 
of sleep apnea based on sleep monitoring, there is no 
objective evidence of record of syncopal episodes.  

In September 2003, the veteran reported that the longest job 
he held after his discharge was the three years he worked at 
Logan international airport.  He further indicated that he 
quit the job after it became more stressful.  He reported 
that the passing out caused him to quit the job or be fired.  
However, there is no objective evidence of record indicating 
that the veteran was going to be fired from his job due to 
his reported symptomalogy.  There is evidence of record 
indicating that the veteran's most recent employment was 
ended due to a lack of work rather than any problems with his 
reported symptomalogy.  In March 2004, the veteran's treating 
physician indicated that the veteran was unable to work due 
to dizziness and syncopal episodes, but also with a diagnosis 
of depression as well as reports of knee pain.  The Board 
finds this evidence indicates that the veteran is not 
unemployable solely due to the service connected dizzy spells 
and the syncopal episodes have not been objectively 
confirmed.  A vocational rehabilitation decision, dated in 
June 2004, indicates that the veteran's last employment, as a 
voice over person, ended as the available work in this field 
had diminished substantially.  While the claim for vocational 
rehabilitation was denied, this was based on the veteran's 
subjectively reported symptomatology.  His complaints have 
not been objectively confirmed.  

The veteran reported in October 2001, that his symptoms 
caused problems with employment and indicated that he was 
told that he lost several positions because of the symptoms 
but further indicated that, on paper, the reason he was let 
go were because of unreliable attendance.  It is not apparent 
to the Board why an employer would report this unless 
unreliable attendance was the actual reason.  The veteran has 
clinical evidence documenting that he sought treatment for 
his reported symptomatology.  It is unknown why he would not 
provide his employers with this documentation in the hopes of 
maintaining employment nor why any employer would cite to 
unreliable attendance when provided with a medical reason for 
the veteran's employment problems.  

The veteran's own reports of employment history have been 
inconsistent.  A September 2003 VA clinical record indicates 
that the veteran alleged that he had had been unable to stay 
on one job for a long period of time due to passing out, 
especially stressful ones.  He also indicated that he had 
changed jobs 18 times the first year after his discharge.  
However, the veteran informed Social Security that, from 
October 1987 to January 1988, he was in retail sales with a 
rate of pay of $5.25 and then a manager in retail from 
October 1988 to January 1989 earning $325 per week.  He was 
reportedly a gate agent with an airline from August 1989 to 
September 1992.  The veteran did not indicate to Social 
Security, in any way, that he had held 18 jobs within his 
first year of discharge.  It is not apparent to the Board why 
the veteran would withhold this information from Social 
Security.  

After reviewing the totality of the pertinent evidence, the 
Board is compelled to find that the preponderance of the 
evidence is against entitlement to a rating in excess of the 
current 30 percent.  As noted, the currently assigned 30 
percent is the highest scheduler rating available under Code 
6204, and no other criteria appear to be applicable.  To the 
extent that one examiner suggested a psychiatric disorder, 
service connection is not in effect for such disorder.  
Therefore, evaluation under psychiatric disorder criteria is 
not proper.  

Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(a).




ORDER

Entitlement to a rating in excess of 30 percent for 
vestibular disorder, is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


